439 F.2d 33
William T. HUTCHENS, Petitioner-Appellant,v.STATE OF ALABAMA, Respondent-Appellee.
No. 30662 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
February 24, 1971.

Appeal from United States District Court, Northern District of Alabama; Clarence W. Allgood, District Judge.
William T. Hutchens, pro se; Michael Simonetti, Birmingham, Ala., for petitioner-appellant.
MacDonald Gallion, Atty. Gen., Richard E. Calhoun, Asst. Atty. Gen., Montgomery, Ala., for respondent-appellee.
Before BROWN, Chief Judge, INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5th Cir. See Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5th Cir., 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5th Cir., 1970, 430 F.2d 966